DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note: There is no Power of Attorney on file with the Office, thus a telephone call was not made to the Applicant to resolve the outstanding issues as set forth below.
The Applicant is encouraged to review MPEP 405 - Interview with Practitioners Not of Record and file the proper documentation with the appropriate signature(s) to expedite prosecution of the instant application in the event an interview is appropriate.

Claim Interpretation
The Examiner has interpreted using sensitivity is representative of gradient data (see U.S. Patent Publication No. 2021/0215376 A1, pgs. 8-9, par. [0087] and [0089]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent No. 10,969,135 B2 (Willmott2). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matter as follows:

Instant Application No. 17/219,196
(Willmott)
U.S. Patent No. 10,969,135 B2 (Willmott2)
1. A controller for a plant, the controller comprising: 
  


  a processing circuit comprising a processor and memory storing instructions executed by the processor, the processing circuit configured to: 
    
    





   determine, from a plurality of control variables of devices in the plant, a reduced group of control variables of the devices based at least in part on sensitivity; 

    determine a set of values of the reduced group of control variables; and 

    operate the devices of the energy according to the determined set of values of the reduced group of control variables.
1. A controller for an energy plant having heating, ventilation, and air conditioning (HVAC) devices, the controller comprising: 

  a processing circuit comprising a processor and memory storing instructions executed by the processor, the processing circuit configured to: 
    
    generate gradient data indicating a gradient of operating performance of the energy plant with respect to values of a plurality of control variables of the HVAC devices; 

    determine, from the plurality of control variables, a reduced group of control variables of the HVAC devices based on the gradient data; 


    determine a set of values of the reduced group of control variables; and 

    operate the HVAC devices of the energy plant according to the determined set of values of the reduced group of control variables.
2. The controller of claim 1, wherein the control variables include at least a capacity, temperature, or pressure of one or more HVAC devices.
2. The controller of claim 1, wherein the control variables include at least a capacity, temperature, or pressure of one or more of the HVAC devices.
3. The controller of claim 1, wherein the processing circuit is configured to determine the reduced group of control variables by: 

  determining a range of values of a control variable, to which the operating performance of the plant is insensitive; and 

  excluding the control variable from the plurality of control variables to obtain the reduced group of control variables.
3. The controller of claim 1, wherein the processing circuit is configured to determine the reduced group of control variables by: 

  determining a range of values of a control variable, to which the operating performance of the energy plant is insensitive; and 

   excluding the control variable from the plurality of control variables to obtain the reduced group of control variables.
4. The controller of claim 3, wherein the processing circuit is configured to:   

  operate the plant according to a predetermined value of the excluded control variable.
4. The controller of claim 3, wherein the processing circuit is configured to: 

  operate the energy plant according to a predetermined value of the excluded control variable.
5. The controller of claim 3, wherein the processing circuit is configured to: 

  determine a local minimum of the operating performance of the plant, determine a range of values of the operating performance of the plant, the range of values of the operating performance within a predetermined amount from the local minimum, and determine the range of values of the control variable corresponding to the range of values of the operating performance.
5. The controller of claim 3, wherein the processing circuit is configured to: 

  determine a local minimum of the operating performance of the energy plant, determine a range of values of the operating performance of the energy plant, the range of values of the operating performance within a predetermined amount from the local minimum, and determine the range of values of the control variable corresponding to the range of values of the operating performance.
6. The controller of claim 3, wherein the processing circuit is configured to: 

  determine the range of values of the control variable rendering a gradient below a threshold.
6. The controller of claim 3, wherein the processing circuit is configured to: 

  determine the range of values of the control variable rendering the gradient below a threshold.
7. The controller of claim 1, wherein the processing circuit is configured to determine the set of values of the reduced group of control variables by: 

  predicting states of devices using a non-linear optimizer.
7. The controller of claim 1, wherein the processing circuit is configured to determine the set of values of the reduced group of control variables by: 

  predicting states of the HVAC devices using a non-linear optimizer.
8. The controller of claim 7, wherein the processing circuit is configured to determine the set of values of the reduced group of control variables by: 

  excluding one or more control variables to which the operating performance of the plant is insensitive from predicting the states of devices using the non-linear optimizer.
8. The controller of claim 7, wherein the processing circuit is configured to determine the set of values of the reduced group of control variables by: 

  excluding one or more control variables to which the operating performance of the energy plant is insensitive from predicting the states of the HVAC devices using the non-linear optimizer.
9. The controller of claim 1, wherein the processing circuit is configured to: 

  generate the gradient data in response to detecting a change in a topology of the HVAC devices.
9. The controller of claim 1, wherein the processing circuit is configured to:

  generate the gradient data in response to detecting a change in a topology of the HVAC devices.
10. A method of operating a plant, the method comprising: 



  generating sensitivity data indicating a gradient of operating performance of the plant with respect to values of a plurality of control variables of devices; 


  determining, from the plurality of control variables, a reduced group of control variables of the devices based on the sensitivity data; 

  determining a set of values of the reduced group of control variables; and 

  operating the HVAC devices of the energy plant according to the determined set of values of the reduced group of control variables.
10. A method of operating an energy plant having heating, ventilation, and air conditioning (HVAC) devices, the method comprising: 
  
  generating gradient data indicating a gradient of operating performance of the energy plant with respect to values of a plurality of control variables of the HVAC devices; 

  determining, from the plurality of control variables, a reduced group of control variables of the HVAC devices based on the gradient data; 

  determining a set of values of the reduced group of control variables; and 

  operating the HVAC devices of the energy plant according to the determined set of values of the reduced group of control variables.
11. The method of claim 10, wherein the control variables include at least a capacity, temperature, or pressure of one or more of the devices.
11. The method of claim 10, wherein the control variables include at least a capacity, temperature, or pressure of one or more of the HVAC devices.
12. The method of claim 10, wherein determining the reduced group of control variables includes: 

  determining a range of values of a control variable, to which the operating performance of the energy plant is insensitive; and 

  excluding the control variable from the plurality of control variables to obtain the reduced group of control variables.
12. The method of claim 10, wherein determining the reduced group of control variables includes: 

  determining a range of values of a control variable, to which the operating performance of the energy plant is insensitive; and 

  excluding the control variable from the plurality of control variables to obtain the reduced group of control variables.
13. The method of claim 12, further comprising: 

  operating the plant according to a predetermined value of the excluded control variable.
13. The method of claim 12, further comprising: 

  operating the energy plant according to a predetermined value of the excluded control variable.
14. The method of claim 12, further comprising: 

  determining a local minimum of the operating performance of the energy plant, determining a range of values of the operating performance of the energy plant, the range of values of the operating performance within a predetermined amount from the local minimum, and determining the range of values of the control variable corresponding to the range of values of the operating performance.
14. The method of claim 12, further comprising: 

  determining a local minimum of the operating performance of the energy plant, determining a range of values of the operating performance of the energy plant, the range of values of the operating performance within a predetermined amount from the local minimum, and determining the range of values of the control variable corresponding to the range of values of the operating performance.
15. The method of claim 12, further comprising: 

  determining the range of values of the control variable rendering a gradient below a threshold.
15. The method of claim 12, further comprising: 

  determining the range of values of the control variable rendering the gradient below a threshold.
16. The method of claim 10, further comprising: 

  predicting states of the devices using a non-linear optimizer.
16. The method of claim 10, further comprising: 

  predicting states of the HVAC devices using a non-linear optimizer.
17. The method of claim 16, further comprising: 

  excluding one or more control variables, to which the operating performance of the plant is insensitive from predicting the states of the devices using the non-linear optimizer.
17. The method of claim 16, further comprising: 

  excluding one or more control variables, to which the operating performance of the energy plant is insensitive from predicting the states of the HVAC devices using the non-linear optimizer.
18. The method of claim 10, further comprising: 

  generating gradient data in response to detecting a change in a topology of the HVAC devices.
18. The method of claim 10, further comprising: 

  generating the gradient data in response to detecting a change in a topology of the HVAC devices.
19. A non-transitory computer readable medium comprising instructions when executed by a processor cause the processor to: 
 





  determine, from a plurality of control variables of devices in the plant, a reduced group of control variables of the devices based at least in part on sensitivity; determine a set of values of the reduced group of control variables; and 




  operate the devices of the energy according to the determined set of values of the reduced group of control variables.
19. A non-transitory computer readable medium comprising instructions when executed by a processor cause the processor to: 
  
  detect a change in a topology of a plurality of heating, ventilation, and air conditioning (HVAC) devices of an energy plant;

 determine, from a plurality of control variables of the plurality of HVAC devices, a reduced group of control variables of the plurality of HVAC devices, in response to detecting the change in the topology of the plurality of HVAC devices; 

  determine a set of values of the reduced group of control variables; and 

  operate the plurality of HVAC devices the energy plant according to the determined set of values of the reduced group of control variables.
20. The non-transitory computer readable medium of claim 19, wherein the instructions when executed by the processor further cause the processor to:

  generate gradient data indicating a gradient of operating performance of the energy plant with respect to values of the plurality of HVAC devices, in response to detecting the change in the topology of the plurality of HVAC devices, wherein the reduced group of control variables are determined based on the sensitivity as represented by the gradient data.
20. The non-transitory computer readable medium of claim 19, wherein the instructions when executed by the processor further cause the processor to: 

  generate gradient data indicating a gradient of operating performance of the energy plant with respect to values of the plurality of HVAC devices, in response to detecting the change in the topology of the plurality of HVAC devices, wherein the reduced group of control variables are determined based on the gradient data.



	As per the table above, claims 1-20 of the instant application has each and every limitation of claim 1-20 of U.S. Patent No. 10,969,135 B2; hence the table is representative of a direct correlation of obviousness that is present between the claimed limitations of the instant application and U.S. Patent No. 10,969,135 B2.  

Claim Objections
Claims 2, 10 and 11 are objected to because of the following informalities:  
Claim 1 recites “a plurality of control variables” in line 4 and claim 2 recites “the control variables” in line 1.  Hence, the limitation of “the control variables” in claim 2 should read “the plurality of control variables” to reflect antecedence for the limitation of “a plurality of control variables” in claim 1 and has been interpreted as such for the purpose of examination. 

Claim 10 recites “a plant” in line 1 and “the energy plant” in line 7.  The claim appears to recite two different terms for the same limitation.  To avoid any ambiguity in the claim, a limitation should recite a single term.  Suggested claim language: “plant” in line 1 should read “energy plant” or “the energy plant” in line 7 should read “the plant”.  For the purpose of examination, the limitation of “plant” in line 1 has been interpreted as “energy plant”.  

Claim 10 recites “devices” in line 3 and “the HVAC devices” in line 7.  The claim appears to recite two different terms for the same limitation.  To avoid any ambiguity in the claim, a limitation should recite a single term.  Suggested claim language: “devices” in line 3 should read “HVAC devices” or “the HVAC devices” in line 7 should read “the devices”.  For the purpose of examination, the limitation of “devices” in line 3 has been interpreted as “HVAC devices”.  

Claim 10 recites “a plurality of control variables” in line 4 and claim 11 recites “the control variables” in line 1.  Hence, the limitation of “the control variables” in claim 11 should read “the plurality of control variables” to reflect antecedence for the limitation of “a plurality of control variables” in claim 10 and has been interpreted as such for the purpose of examination. 
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 16/046,953, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The disclosure fails to provide support for the following limitation of claim 10:

Claim 10 recites:
 generating sensitivity data indicating a gradient of operating performance of the plant with respect to values of a plurality of control variables of devices (lines 2-3)

	U.S. Patent Publication No. 2019/0032949 A1 (i.e. Application No. 16/046,953) discloses: 
The gradient analyzer 538 is a component that automatically analyzes sensitivities of the control variables of the HVAC devices. In one approach, the gradient analyzer 538 generates gradients data indicating gradients of the performances of the HVAC system with respect to different control variables. A gradient of performances of the HVAC system represents a sensitivity of a control variable on the performance of the HVAC system. Thus, by analyzing gradients of the performances of the HVAC system with respect to different control variables, sensitivities of different control variables on the performance of the HVAC system can be determined. Moreover, control variables or a range of values of control variables, to which the performance of the HVAC system is insensitive, may be omitted or isolated, when determining operating states of the HVAC system by the state predictor 470. In one approach, the gradient analyzer 538 automatically determines a range of values of a control variable associated with a gradient less than a predetermined threshold as being the performance of the HVAC system sensitive or insensitive to particular control variables or ranges of values of the control variables. In another approach, the gradient analyzer 538 automatically determines a value of a control variable rendering a local minimum of the performance of the HVAC system, and determines values of the performance (e.g., 10% of the local minimum) within a predetermined amount from the local minimum. The gradient analyzer 538 may determine that the performance of the HVAC system is insensitive to a range of values of the control variable rendering the determined values of the performance including the local minimum. Similarly, the gradient analyzer 538 may automatically determine a range of values of a control variable associated with a gradient larger than the predetermined threshold, and determine that the performance of the HVAC system is sensitive to the determined range of values of the control variable. In one aspect, gradient analyzer 538 stores ranges of values of control variables, to which the performance of the HVAC system is insensitive, and ranges of values of control variables, to which the performance of the HVAC system is sensitive.  (pg. 9, par. [0087])

In summary, the specification discloses gradients data indicating gradients of the performances of the HVAC system with respect to different control variables.  Thus, the only support for the preceding claim limitation is found in claim 10; i.e. the specification does not support sensitivity data indicating a gradient of operating performance of the plant with respect to values of a plurality of control variables of devices.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2021/0215376 A1 (instant application) discloses:

The gradient analyzer 538 is a component that automatically analyzes sensitivities of the control variables of the HVAC devices. In one approach, the gradient analyzer 538 generates gradients data indicating gradients of the performances of the HVAC system with respect to different control variables. A gradient of performances of the HVAC system represents a sensitivity of a control variable on the performance of the HVAC system. Thus, by analyzing gradients of the performances of the HVAC system with respect to different control variables, sensitivities of different control variables on the performance of the HVAC system can be determined. Moreover, control variables or a range of values of control variables, to which the performance of the HVAC system is insensitive, may be omitted or isolated, when determining operating states of the HVAC system by the state predictor 470. In one approach, the gradient analyzer 538 automatically determines a range of values of a control variable associated with a gradient less than a predetermined threshold as being the performance of the HVAC system sensitive or insensitive to particular control variables or ranges of values of the control variables. In another approach, the gradient analyzer 538 automatically determines a value of a control variable rendering a local minimum of the performance of the HVAC system, and determines values of the performance (e.g., 10% of the local minimum) within a predetermined amount from the local minimum. The gradient analyzer 538 may determine that the performance of the HVAC system is insensitive to a range of values of the control variable rendering the determined values of the performance including the local minimum. Similarly, the gradient analyzer 538 may automatically determine a range of values of a control variable associated with a gradient larger than the predetermined threshold, and determine that the performance of the HVAC system is sensitive to the determined range of values of the control variable. In one aspect, gradient analyzer 538 stores ranges of values of control variables, to which the performance of the HVAC system is insensitive, and ranges of values of control variables, to which the performance of the HVAC system is sensitive.  (pg. 9, par. [0089])

Claim 10 recites:
 generating sensitivity data indicating a gradient of operating performance of the plant with respect to values of a plurality of control variables of devices (lines 2-3)
In summary, the specification discloses gradients data indicating gradients of the performances of the HVAC system with respect to different control variables.  Thus, the only support for the preceding claim limitation is found in claim 10; i.e. the specification does not support sensitivity data indicating a gradient of operating performance of the plant with respect to values of a plurality of control variables of devices.

Claims 11-18, dependent from claim 10, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:

Claim 1 recites “the energy” in line 7. (Note: suggested correction is cited below in paragraph 15 of this Office Action) 

Claim 3 recites “the operating performance” in line 3.  Suggested claim language “an operating performance”. 

Claim 5 recites “the operating performance” in lines 2, 3, 4 and 6.

Claim 8 recites “the operating performance” in line 3.  Suggested claim language “an operating performance”. 

Claim 9 recites “the gradient data” in line 2.  Suggested claim language “gradient data”.

Claim 12 recites “the operating performance” in line 3.  Suggested claim language “an operating performance”. 

Claim 14 recites “the operating performance” in lines 2, 3, 4 and 7.

Claim 17 recites “the operating performance” in line 2.  Suggested claim language “an operating performance”. 

Claim 19 recites “the energy” in line 6.  (Note: suggested correction is cited below in paragraph 19 of this Office Action)

Claim 20 recites “the change in the topology” in lines 4-5.  Suggested claim language “a change in a topology”.
Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 4-6, dependent from claim 3, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 3.

Claims 13-15, dependent from claim 12, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 11.

Claim 20, dependent from claim 19, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 19.

Claim 1 recites “operate the devices of the energy” in line 7.  The claim is not clear as to what “the energy” is directed to; hence the claim is rendered indefinite.  The Examiner believes this to be a typographical error, wherein the limitation should actually read “the energy plant” and has been interpreted as such for the purpose of examination.  In addition, the Examiner notes claim 1 recites “a plant” in line 1 and interpreted claim limitation of “the energy plant” in line 7.  The claim would appear to recite two different terms for the same limitation.  To avoid any ambiguity in the claim, a limitation should recite a single term.  Suggested claim language: “plant” in line 1 should read “energy plant” or interpreted limitation of “the energy plant” in line 7 should read “the plant”.  For the purpose of examination, the limitation of “plant” in line 1 has been interpreted as “energy plant”.  
Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “determine … a reduced group of control variables of the devices based at least in part on sensitivity;” in lines 4-5.  The claim is unclear as how the reduced group of control variable are determined since the claim does not recite what the sensitivity is directed to; hence, claim 1 is rendered indefinite.  Suggested claim language: “determine … a reduced group of control variables of the based at least in part on sensitivity of the plurality of control variables” and has been interpreted as such for the purpose of examination.

Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 19 recites “operate the devices of the energy” in line 6.  The claim is not clear as to what “the energy” is directed to; hence the claim is rendered indefinite.  The Examiner believes this to be a typographical error, wherein the limitation should actually read “the energy plant” and has been interpreted as such for the purpose of examination.  In addition, the Examiner notes claim 19 recites “a plant” in line 3 and interpreted claim limitation of “the energy plant” in line 6.  The claim would appear to recite two different terms for the same limitation.  To avoid any ambiguity in the claim, a limitation should recite a single term.  Suggested claim language: “plant” in line 3 should read “energy plant” or interpreted limitation of “the energy plant” in line 6 should read “the plant”.  For the purpose of examination, the limitation of “plant” in line 3 has been interpreted as “energy plant”.  

Claim 20, dependent from claim 19, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 19.

Claim 19 recites “determine … a reduced group of control variables of the devices based at least in part on sensitivity;” in lines 3-4.  The claim is unclear as how the reduced group of control variable are determined since the claim does not recite what the sensitivity is directed to; hence, claim 19 is rendered indefinite.  Suggested claim language: “determine … a reduced group of control variables of the based at least in part on sensitivity of the plurality of control variables” and has been interpreted as such for the purpose of examination. 

Claim 20, dependent from claim 19, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to an optimization of a system and determining gradients of variables.

U.S. Patent Publication No. 2019/0032942 A1 discloses systems and methods for optimizing an operation of one or more subplants of a central plant.

U.S. Patent No. 5,282,128 discloses a method and an apparatus for operating directly with a program code of a process for determining gradients of process variables of interest with respect to process parameters.

United Kingdom Patent Publication No. GB 2 432 682 A discloses a process control configuration system is provided for use in creating or viewing an integrated optimization and control block that implements an optimization routine and a multiple-input/multiple-output control routine

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117